Exhibit 10.20 IMPORTANT:PLEASE READ CAREFULLY BEFORE SIGNING. SIGNIFICANT REPRESENTATIONS ARE CALLED FOR HEREIN. SUBSCRIPTION AGREEMENT and LETTER OF INVESTMENT INTENT FOR PREFERRED STOCK WestMountain Gold, Inc. 120 LakeStreet, Suite 401 Sandpoint, ID 83864 Gentlemen: The undersigned (the "Subscriber") hereby tenders this subscription for the purchase of shares of Series A Convertible Preferred Stock (“Shares” or “Securities”) issued by WestMountain Gold, Inc. (the “Company”),with a 10% annual dividend and which is convertible into the Company’s common stock at $1.00 per share. The Shares are being offered at a price of $50.00 per Share (the “Offering”).By execution below, the Subscriber acknowledges that the Company is relying upon the accuracy and completeness of the representations and warranties contained herein in complying with its obligations under applicable securities laws. 1.Subscription Commitment.The Subscriber hereby subscribes for the purchase of Shares at an aggregate purchase price of $ as full payment therefor.The purchase price shall be paid to the Company by cashier’s check made payable to WestMountain Gold, Inc. by wire transfer to the Offering’s account. 2.Representations and Warranties.In order to induce the Company to accept this subscription, the Subscriber hereby represents and warrants to, and covenants with, the Company as follows: (a)Receipt of Document; Access to Information.Subscriber has been provided with a copy of the Company’s Confidential Private Placement Memorandum (the “Memorandum”) dated June 1, 2013, and Appendices (collectively, the “Documents”).The Subscriber has carefully reviewed and is familiar with all of the terms of the Documents, including the Risk Factors contained in the Memorandum.The Subscriber has been given access to full and complete information regarding the Company and has utilized such access to the Subscriber’s satisfaction for the purpose of obtaining such information regarding the Company as the Subscriber has reasonably requested; and, particularly, the Subscriber has been given reasonable opportunity to ask questions of, and receive answers from, representatives of the Company concerning the terms and conditions of the offering of the Securities and to obtain any additional information, to the extent reasonably available.The Subscriber acknowledges that the Subscriber has had an opportunity to review all of the Company’s SEC filings, which are publicly available at www.SEC.gov. (b)Reliance.The Subscriber has relied on nothing other than the Documents (including any exhibits thereto) and the Company’s SEC filings in deciding whether to make an investment in the Company.Except as set forth in the Documents, no representations or warranties have been made to the Subscriber by the Company, any selling agent of the Company, or any agent, employee, or affiliate of the Company or such selling agent. 1 (c)Economic Loss.The Subscriber believes that an investment in the Securities is suitable for the Subscriber based upon the Subscriber’s investment objectives and financial needs.The Subscriber (i) has adequate means for providing for the Subscriber’s current financial needs and personal contingencies; (ii) has no need for liquidity in this investment; (iii) at the present time, can afford a complete loss of such investment; and (iv) does not have overall commitments to investments which are not readily marketable and disproportionate to the Subscriber's net worth, and the Subscriber's investment in the Securities will not cause such overall commitments to become excessive. (d)Sophistication.The Subscriber, in reaching a decision to subscribe, has such knowledge and experience in financial and business matters that the Subscriberis capable of reading and interpreting financial statements and evaluating the merits and risk of an investment in the Securities and has the net worth to undertake such risks.The investment contemplated hereby is the result of arm’s length negotiation between the Subscriber and the Company. (e)No General Solicitation.The Subscriber was not offered or sold the Securities, directly or indirectly, by means of any form of general advertising or general solicitation, including, but not limited to, the following:(1) any advertisement, article, notice or other communication published in any newspaper, magazine, or similar medium of or broadcast over television or radio; or (2) to the knowledge of the undersigned, any seminar or meeting whose attendees had been invited by any general solicitation or general advertising. (f)Seek Advice.The Subscriber has obtained, to the extent the Subscriber deems necessary, the Subscriber’s own personal professional advice with respect to the risks inherent in the investment in the securities, and the suitability of an investment in the Securities in light of the Subscriber's financial condition and investment needs; (g)Investment Risks.The Subscriber recognizes that the Securities as an investment involves a high degree of risk, including those set forth under the risk factors contained in the Documents. (h)Effect and Time of Representations.The information provided by the Subscriber contained in this Subscription Agreement is true, complete and correct in all material respects as of the date hereof.The Subscriber understands that the Company's determination that the exemption from the registration provisions of the Securities Act of 1933, as amended (the "Securities Act"), which is based upon non-public offerings and applicable to the offer and sale of the Securities, is based, in part, upon the representations, warranties, and agreements made by the Subscriber herein.The Subscriber consents to the disclosure of any such information, and any other information furnished to the Company, to any governmental authority or self-regulatory organization, or, to the extent required by law, to any other person. (i)Restrictions on Transfer; No Market for Securities.The Subscriber acknowledges that (i) the purchase of the Securities is a long-term investment; (ii) the Subscriber must bear the economic risk of investment for an indefinite period of time because the Securities have not been registered under the Securities Act or under the securities laws of any state and, therefore, the Securities cannot be resold unless an exemption from the registration requirements of such laws are available;(iii) there will beno market for the Securities and the Subscriber may be unable to liquidate the Subscriber’s investment in the event of an emergency, or pledge the Securities as collateral for a loan; and (iv) the transferability of the Securities is restricted and (A) requires conformity with the restrictions contained in paragraph 3 below and (B) legends will be placed on the certificate(s) representing the Securities referring to the applicable restrictions on transferability. 2 (j)No Backup Withholding.The Subscriber certifies, under penalties of perjury, that the Subscriber is NOT subject to the backup withholding provisions of Section 3406(a)(i)(C) of the Internal Revenue Code. (k)Restrictive Legend.Stop transfer instructions will be placed with the transfer agent for the Securities, and a legend may be placed on any certificate representing the Securities substantially to the following effect: THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"), IN RELIANCE UPON THE EXEMPTIONS FROM REGISTRATION PROVIDED IN THE ACT AND REGULATION D UNDER THE ACT AND HAVE NOT BEEN REGISTERED UNDER ANY STATE SECURITIES LAWS.AS SUCH, THE PURCHASE OF THIS SECURITY WAS NECESSARILY WITH THE INTENT OF INVESTMENT AND NOT WITH A VIEW FOR DISTRIBUTION.THEREFORE, ANY SUBSEQUENT TRANSFER OF THIS SECURITY OR ANY INTEREST THEREIN WILL BE UNLAWFUL UNLESS IT IS REGISTERED UNDER THE ACT AND ANY STATE SECURITIES LAWS OR UNLESS AN EXEMPTION FROM REGISTRATION IS AVAILABLE. FURTHERMORE, IT IS UNLAWFUL TO CONSUMMATE A SALE OR TRANSFER OF THIS SECURITY OR ANY INTEREST THEREIN, WITHOUT THE OPINION OF COUNSEL ACCEPTABLE TO THE COMPANY THAT THE PROPOSED TRANSFER OR SALE DOES NOT AFFECT THE EXEMPTIONS RELIED UPON BY THE COMPANY IN ORIGINALLY DISTRIBUTING THE SECURITY AND THAT REGISTRATION IS NOT REQUIRED. (l)Placement Agent.The Company is not using a Placement Agent. The Company may pay sales commission and expenses up to 10% of 8% of the gross proceeds of this Offering. (m)Notice of Change.The Subscriber agrees that it will notify the Company in writing promptly (but in all events within thirty (30) days after the applicable change) of any actual or anticipated change in any facts or circumstances, which change would make any of the representations and warranties in this Subscription Agreement untrue if made as of the date of such change (after giving effect thereto). 3.Restricted Nature of the Securities; Investment Intent. The Subscriber has been advised and understands that (a) the Securities have not been registered under the Securities Act or applicable state securities laws and that the securities are being offered and sold pursuant to exemptions from such laws; (b) the Documents have not been filed with or reviewed by any state securities administrators because of the limited nature of the offering; (c) the Company will not register the Securities under the Act or any state securities laws, or take any action to make any exemption from any such registration provisions available to investors who wish to resell the Securities. The Subscriber represents and warrants that the Securities are being purchased for the Subscriber’s own account and for investment purposes only, and without the intention of reselling or redistributing the same; the Subscriber has made no agreement with others regarding any of the Securities; and the Subscriber’s financial condition is such that it is not likely that it will be necessary to dispose of any of such Securities in the foreseeable future.The Subscriber is aware that, in the view of the SEC, a purchase of such securities with an intent to resell by reason of any foreseeable specific contingency or anticipated change in market value, or any change in the condition of the Company, or in connection with a contemplated liquidation settlement of any loan obtained for the acquisition of such securities and for which such securities were pledged, would represent an intent inconsistent with the representations set forth above.The Subscriber further represents and agrees that if, contrary to the foregoing intentions, the Subscriber should later desire to dispose of or transfer any of such Securities in any manner, the Subscriber shall not do so unless and until the Subscriber shall have first delivered to the Company a written notice declaring such holder's intention to effect such transfer and describe in sufficient detail the manner and circumstances of the proposed transfer, which notice shall be accompanied either by a written opinion of legal counsel who shall be reasonably satisfactory to the Company, which opinion shall be addressed to the Company and reasonably satisfactory in form and substance to the Company's counsel, to the effect that the proposed sale or transfer is exempt from the registration provisions of the Act and all applicable state securities laws, or by a "no action" letter from the SEC to the effect that the transfer of the Securities without registration will not result in recommendation by the staff of the Commission that action be taken with respect thereto. 3 4.Residence.The Subscriber represents and warrants that the Subscriber is a bona fide resident of, is domiciled in and received the offer and made the decision to invest in the Securities in the state set forth on the signature page hereof, and the Securities are being purchased by the Subscriber in the Subscriber’s name solely for the Subscriber’s own beneficial interest and not as nominee for, or on behalf of, or for the beneficial interest of, or with the intention to transfer to, any other person, trust or organization, except as specifically set forth in this Subscription Agreement. 5.Investor Qualification.The Subscriber represents and warrants that the Subscriber is an “accredited investor” as that term is defined in Regulation D under the Securities Act because the Subscriber comes within at least one category marked below.The Subscriber further represents and warrants that the information set forth below is true and correct.ALL INFORMATION IN RESPONSE TO THIS PARAGRAPH WILL BE KEPT STRICTLY CONFIDENTIAL EXCEPT AS REQUIRED BY LAW.The Subscriber agrees to furnish any additional information which the Company deems necessary in order to verify the answers set forth below.(Please check all that apply.) Category I The Subscriber is an individual (not a partnership, corporation, etc.) whose individual net worth, or joint net worth with the Subscriber’s spouse, presently exceeds $1,000,000. Explanation.In calculation of net worth the Subscriber may include equity in personal property and real estate, excluding the Subscriber’s principal residence but including any negative net worth related to Subscriber’s principal residence and also including any increase in indebtedness secured by the Subscriber’s principal residence incurred within the preceding 60 days (unless such increase occurred in connection with the purchase of such residence), cash, short term investments, stocks and securities.Equity in personal property and real estate should be based on the fair market value of such property less debt secured by such property. Category II The Subscriber is an individual (not a partnership, corporation, etc.) who had an individual net income in excess of $200,000 in each of the last two years, or joint income with his/her spouse in excess of $300,000 in each of the last two years, and has a reasonable expectation of reaching the same income level in the current year. Category IIIThe Subscriber is an executive officer or director of the Company. Category IV The Subscriber is a bank as defined in Section 3(a)(2) of the Securities Act; a savings and loan as defined in Section 3(a)(5)(A) of the Securities Act; an insurance company as defined in Section 2(13) of the Securities Act; a broker or dealer registered pursuant to the Securities Exchange Act of 1934, as amended (the “Exchange Act”); an investment company registered under the Investment Company Act of 1940, as amended (the “Investment Company Act”), or a business development company as defined in Section 2(a)(48) of the Investment Company Act; a Small Business Investment Company licensed by the U.S. Small Business Administration under Section 301(c) or (d) of the Small Business Investment Act of 1958; a plan established and maintained by a state, its political subdivisions, or any agency or instrumentality of a state or its political subdivisions, for the benefit of its employees, if such plan has total assets in excess of $5,000,000; an employee benefit plan within the meaning of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”), if the investment decision is made by a plan fiduciary, as defined in Section 3(21) of ERISA, which is either a bank, savings and loan association, insurance company, or registered investment adviser, or if the employee benefit plan has total assets in excess of $5,000,000, or, if a self-directed plan, with investment decisions made solely by persons that are accredited investors (this includes IRAs).(Note: If you check this category, the Company may request additional information regarding investment company and ERISA issues.) (describe entity) 4 Category VThe Subscriber is a private business development company as defined inSection 202(a)(22) of the Investment Advisers Act of 1940, as amended. (describe entity) Category VI The Subscriber is an entity with total assets in excess of $5,000,000 which was not formed for the purpose of investing in the Securities and which is one of the following: a corporation; or a partnership; or a business trust; or a tax-exempt organization described in Section 501(c)(3) ofthe Internal Revenue Code of 1986, as amended. (describe entity) Category VII The Subscriber is an entity all the equity owners of which are “accredited investors” within one or more of the above categories.If relying upon this category alone, each equity owner must complete a separate copy of this Agreement. (describe entity) 5 Category VIII The Subscriber is a trust with total assets in excess of $5,000,000, not formed for the specific purpose of acquiring the Securities, whose purchase is directed by a person who has such knowledge and experience in financial and business matters that he is capable of evaluating the merits and risks of the prospective investment. 6.All investors are required to answer the following questions: Education and Degrees: Employer: Employer's Address: Nature of Occupation: Position and Duties: Other prior occupations or duties during past five years (indicating employer, title, principal responsibilities and years of service): Professional licenses or registrations held, including bar admissions, accounting certificates, real estate brokerage licenses, and SEC or state broker-dealer registrations: Provide the following information as to any Subscriber that is a partnership, corporation, trust or other entity: (1)List name of person(s) making investment decision on behalf of such entity: List names of each partner, stockholder or trustee: Indicate date of formation of partnership, corporation or trust and jurisdiction of formation: Indicate whether the partnership, corporation or trust was formed to acquire the Securities (please check one): Yes No (5)Federal Tax Identification Number: (6)Nature of business of Subscriber: 6 Investment Experience. The undersigned has made the following type of investments in the past five years: Stock ( ) Bonds( ) Non-marketable Securities( ) Limited Partnerships() Venture Capital Investments() Speculative Investments() The undersigned has invested during the past five years in excess of (check the largest applicable): 7 Financial Information Net Worth.The undersigned's net worth (or, if a natural person, the joint net worth of the undersigned and his or her spouse) is in excess of: ()$200,000( )$1,000,000 ( )$250,000()$2,500,000 ( )$500,000()$5,000,000 ( )$750,000()None of the above For purposes of this question, net worth is defined as the excess of total assets at fair market value over total liabilities, excluding the undersigned’s principal residence. Income of Subscriber.The undersigned's income (see Appendix A for the definition of “income”) for the calendar years (or fiscal years, if different) ended in 2011 and 2012, and his, her or its expected income for the calendar year (or fiscal different) ending in 2013, is in excess of: 2013 (expected) (
